                   Case 3:19-cv-00025-DMS-BLM Document 2 Filed 01/04/19 PageID.68 Page 1 of 12



                     1   Cheryl Johnson-Hartwell (SBN 221063)
                         E-mail: cjohnson-hartwell@bwslaw.com
                     2   Lindsay M. Samuel (SBN 320075)
                         E-mail: lsamuel@bwslaw.com
                     3   BURKE, WILLIAMS & SORENSEN, LLP
                         444 South Flower Street, Suite 2400
                     4   Los Angeles, CA 90071-2953
                         Tel: 213.236.0600 Fax: 213.236.2700
                     5
                         Attorneys for Defendant, INTER-CON SECURITY
                     6   SYSTEMS, INC.

                     7

                     8                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

                     9                          COUNTY OF SAN DIEGO, CENTRAL DIVISION

                   IO

                   11    GENE SUGIMOTO, an individual,                    Case No. 37-2018-00058993-CU-OE-CTL

                   12                       Plaintiff,                    DEFENDANT INTER-CON SECURITY
                                                                          SYSTEMS, INC'S ANSWER TO
                   13            v.                                       PLAINTIFF'S COMPLAINT AND
                                                                          DEMAND FOR JURY TRIAL
                   14    INTER-CON SECURITY SYSTEMS,
                         INC., a California corporation; and DOES
                   15    1 through 25, inclusive,
                                                                          JFAP:         Honorable Kenneth J. Medel
                   16                       Defendants.                                 Dept. C-66

                   17

                   18            Defendant INTER-CON SECURITY SYSTEMS, INC. (hereafter "INTER-CON") hereby

                   19    answers the unverified Complaint ("Complaint") filed by Plaintiff Gene Sugimoto ("Plaintiff') as

                   20    follows:

                   21                                          GENERAL DENIAL

                   22            1. Pursuant to the provisions of Code of Civil Procedure Section 43 l .30(d), INTER-

                   23    CON denies, both generally and specifically, each and every allegation, matter or fact contained

                   24    in said Complaint and the whole thereof, and further specifically denies that Plaintiff has been

                   25    injured or damaged in any sum whatsoever or is entitled to any relief in any form, whether legal

                   26    or equitable, from INTER-CON.

                   27            INTER-CON also pleads the following separate and additional defenses to the Complaint:

                   28    Ill
BURKE, WILLIAMS      &                                           - 1-
  SORENSEN, LLP                                                EXHIBIT A
                                                                   27INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
                               DEFENDANT INTER-CON SECURITY SYSTEMS,
  ATTORNEYS AT LAW
   MOUNTAIN VIEW
                   Case 3:19-cv-00025-DMS-BLM Document 2 Filed 01/04/19 PageID.69 Page 2 of 12



                     1                                  FIRST AFFIRMATIVE DEFENSE
                     2                           (Failure to State Sufficient Facts and Uncertainty)
                     3           2. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                     4   action contained therein, INTER-CON asserts that the Complaint, and each alleged cause of

                     5   action therein, fails to state facts sufficient to constitute a cause of action against INTER-

                     6   CON and is uncertain.

                     7

                     8                                 SECOND AFFIRMATIVE DEFENSE

                     9                             (Failure to Exhaust Administrative Remedies)
                   10            3. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                   11    action contained therein, INTER-CON asserts that the Plaintiffs causes of action are barred

                   12    because Plaintiff failed to exhaust his administrative remedies by not permitting the applicable

                   13    administrative agencies to investigate and/or attempt to resolve this matter.

                   14

                   15                                   THIRD AFFIRMATIVE DEFENSE

                   16                                    (Barred by Statute of Limitations)
                   17            4. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                   18    action contained therein, INTER-CON asserts that Plaintiffs claims are barred in whole or in part

                   19    by any and all applicable statutes of limitations.

                   20

                   21                                  FOURTH AFFIRMATIVE DEFENSE

                   22                                             (Statute of Frauds)

                   23            5. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                   24    action contained therein, INTER-CON asserts, without admitting that INTER-CON engaged in

                   25    any of the acts or conduct attributed to INTER-CON in the Complaint, that Plaintiffs claims are

                   26    barred in whole or in part by the Statute of Frauds.

                   27    Ill

                   28    Ill
BURKE, WILLIAMS &                                                -2-
  SORENSEN, LLP                                                EXHIBIT A
                                                                  28INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
                               DEFENDANT INTER-CON SECURITY SYSTEMS,
  ATTORNEYS AT LAW
   MOUNTAIN VIEW
                   Case 3:19-cv-00025-DMS-BLM Document 2 Filed 01/04/19 PageID.70 Page 3 of 12



                     1                                     FIFTH AFFIRMATIVE DEFENSE

                     2                                             (Equitable Estoppel)

                     "'
                     .)              6. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                     4    action contained therein, INTER-CON asserts that Plaintiff is estopped by his own acts and/or

                     5    omissions from asserting the claims alleged in the Complaint and obtaining the relief requested

                     6    therein.

                     7
                     8                                     SIXTH AFFIRMATIVE DEFENSE

                     9                                                   (Waiver)

                   10                7. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                   11     action contained therein, INTER-CON asserts that Plaintiff has waived his rights, if any, to

                   12     pursue this action against INTER-CON.

                   13

                   14                                    SEVENTH AFFIRMATIVE DEFENSE

                   15                                              (Failure to Mitigate)

                   16                8. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                   17     action contained therein, INTER-CON asserts that if Plaintiff sustained any damages as a result of

                   18     the allegations set forth in the Complaint, such damages are the result of Plaintiffs failure to take

                   19     reasonable efforts to mitigate the damages already suffered.

                   20
                   21                                    EIGHTH AFFIRMATIVE DEFENSE

                   22                                              (Independent Cause)

                   23                9. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                   24     action contained therein, INTER-CON asserts that any damages allegedly suffered by Plaintiff

                   25     were caused or contributed to by persons and causes other than INTER-CON, including Plaintiff,

                   26     thereby eliminating or reducing any alleged liability of INTER-CON.

                   27     Ill

                   28     Ill
BURKE, WILLIAMS &                                                 -3-
  SORENSEN, LLP                                                 EXHIBIT A
  ATTORNEYS AT LAW
                                DEFENDANT INTER-CON SECURITY SYSTEMS, INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
   MOUNTAIN VIEW                                                   29
                    Case 3:19-cv-00025-DMS-BLM Document 2 Filed 01/04/19 PageID.71 Page 4 of 12



                     1                                  NINTH AFFIRMATIVE DEFENSE

                     2           (INTER-CON Fully Performed All Duties and Obligations Owed to Plaintiff)

                     3           10. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                     4   action contained therein, INTER-CON asserts that any duty or obligation, contractual, statutory or

                     5   otherwise, which Plaintiff claims was owed to his by INTER-CON has been fully and faithfully

                     6   performed, satisfied and/or discharged.

                     7

                     8                                  TENTH AFFIRMATIVE DEFENSE

                     9                       (INTER-CON's Actions were Conducted in Good Faith)

                    10           11. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                    11   action contained therein, INTER-CON asserts, without admitting that INTER-CON engaged in

                    12   any of the acts or conduct attributed to INTER-CON in the Complaint, that any and all actions of

                    13   INTER-CON with regard to Plaintiff were conducted in good faith and without fraud, oppression

                    14   or malice against Plaintiff or his rights, thereby precluding any and all claims for punitive or

                    15   exemplary damages.

                    16

                    17                               ELEVENTH AFFIRMATIVE DEFENSE

                    18           (Legitimate, Business-Related Actions by INTER-CON Based on Good Faith)

                    19           12. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                    20   action contained therein, INTER-CON asserts that the Complaint, and each purported cause of

                    21   action contained therein, fails to state facts sufficient to constitute a cause of action because any

                    22   decisions with respect to Plaintiff were made by INTER-CON primarily or solely for legitimate,

                    23   business-related reasons and were reasonably based on the facts as INTER-CON understood

                    24   them.

                    25   Ill

                    26   Ill

                    27   Ill

                    28   Ill
BURKE, WILLIAMS &                                                -4-
  SORENSEN, LLP                                                EXHIBIT A
  ATTORNEYS AT LAW
   MOUNTAIN VIF.W                                                 30INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
                               DEFENDANT INTER-CON SECURITY SYSTEMS,
                   Case 3:19-cv-00025-DMS-BLM Document 2 Filed 01/04/19 PageID.72 Page 5 of 12



                     1                              TWELFTH AFFIRMATIVE DEFENSE

                     2                                               (Laches)

                     3           13. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                     4   action contained therein, INTER-CON asserts that Plaintiffs claims are barred by the equitable

                     5   doctrine of laches.

                     6

                     7                            THIRTEENTH AFFIRMATIVE DEFENSE

                     8                                           (Unclean Hands)

                     9           14. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                   10    action contained therein, INTER-CON asserts that Plaintiffs claims are barred by the doctrine of

                   11    unclean hands.

                   12

                   13                             FOURTEENTH AFFIRMATIVE DEFENSE

                   14                                               (Privilege)

                   15            15. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                   16    action contained therein, INTER-CON asserts that any and all acts alleged to have been

                   17    committed by INTER-CON or INTER-CON's agents were absolutely or qualifiedly privileged.

                   18

                   19                              FIFTEENTH AFFIRMATIVE DEFENSE

                   20                                               (Consent)

                   21            16. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                   22    action contained therein, INTER-CON asserts, without admitting that INTER-CON engaged in

                   23    any of the acts or conduct attributed to INTER-CON in the Complaint, that any and all actions of

                   24    INTER-CON with regard to Plaintiff were consented to by Plaintiff.

                   25    Ill

                   26    Ill

                   27    Ill

                   28    Ill
BURKE, WILLIAMS &                                                      - 5-
  SORENSEN, LLP                                                EXHIBIT A
  ATTORNEYS AT LAW
                               DEFENDANT INTER-CON SECURITY SYSTEMS, INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
   MOUNTAIN VIEW                                                  31
                   Case 3:19-cv-00025-DMS-BLM Document 2 Filed 01/04/19 PageID.73 Page 6 of 12



                     1                              SIXTEENTH AFFIRMATIVE DEFENSE

                     2                                (Bona Fide Occupational Qualification)

                     3           17.      As a separate and affirmative defense to the Complaint, and to each alleged cause

                     4   of action contained therein, INTER-CON asserts, without admitting that INTER-CON engaged in

                     5   any of the acts or conduct attributed to INTER-CON in the Complaint, that INTER-CON had a

                     6   bona fide occupational qualification.

                     7

                     8                            SEVENTEENTH AFFIRMATIVE DEFENSE

                     9                                       (After-Acquired Evidence)

                   10            18. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                   11    action contained therein, INTER-CON asserts, without admitting that INTER-CON engaged in

                   12    any of the acts or conduct attributed to INTER-CON in the Complaint, that any actions taken by

                   13    INTER-CON regarding Plaintiff, if any, were justified by the doctrine of after-acquired evidence.

                   14

                   15                              EIGHTEENTH AFFIRMATIVE DEFENSE

                   16                            (Failure to Use Internal Complaint Procedures)

                   17            19. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                   18    action contained therein, INTER-CON asserts, without admitting that INTER-CON engaged in

                   19    any of the acts or conduct attributed to INTER-CON in the Complaint, that Plaintiffs claims are

                   20    barred in whole or in part by Plaintiffs failure to notify INTER-CON of the alleged unlawful

                   21    conduct and/or to allow INTER-CON to investigate or remedy the alleged unlawful conduct.

                   22
                   23                              NINETEENTH AFFIRMATIVE DEFENSE

                   24                                            (Failure to Perform)

                   25            20. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                   26    action contained therein, INTER-CON asserts that Plaintiffs claims are barred in that he failed to

                   27    perform his job responsibilities and/or obligations existing under statute.

                   28    Ill
BURKE, WILLIAMS &                                                -6-
  SORENSEN, LLP
  ATTORNEYS AT LAW
                                                               EXHIBIT A
                               DEFENDANT INTER-CON SECURITY SYSTEMS, INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
   MOUNTAIN VIEW                                                  32
                   Case 3:19-cv-00025-DMS-BLM Document 2 Filed 01/04/19 PageID.74 Page 7 of 12



                      1                              TWENTIETH AFFIRMATIVE DEFENSE

                      2             (No Violation of Any Constitutional Provision, State Statute or Regulation)

                      3           21. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                      4   action contained therein, INTER-CON asserts that Plaintiffs causes of action are barred because

                      5   INTER-CON did not violate any constitutional provision, state statute, regulation, or other

                      6   substantial public policy of the State of California as alleged in the Complaint.

                      7

                      8                            TWENTY-FIRST AFFIRMATIVE DEFENSE

                      9                                 (Workers' Compensation Exclusivity)

                     10           22. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                     11   action contained therein, INTER-CON asse1is, without admitting that INTER-CON engaged in

                     12   any of the acts or conduct attributed to INTER-CON in the Complaint, that Plaintiffs claims are

                   13     barred in whole or in part by the doctrine of workers' compensation exclusivity.

                   14

                   15                            TWENTY-SECOND AFFIRMATIVE DEFENSE

                   16                                (INTER-CON Exercised Reasonable Care)

                   17            23. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                   18     action contained therein, INTER-CON asserts, without admitting that INTER-CON engaged in

                   19     any of the acts or conduct attributed to INTER-CON in the Complaint, that INTER-

                   20     CON exercised reasonable care, and properly took all steps necessary to prevent and correct any

                   21     violations of any constitutional provision, state statute, regulation, or other substantial public

                   22     policy of the State of California, and Plaintiff unreasonably failed to take advantage of any

                   23     preventative or corrective opportunities or to otherwise avoid harm.

                   24                              TWENTY-THIRD AFFIRMATIVE DEFENSE

                   25                                   (Plaintiff's Employment Was At-Will)

                   26            24. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                   27     action contained therein, INTER-CON asserts that Plaintiffs employment with INTER-CON was

                   28     at-will pursuant to California Labor Code Section 2922.
BURKE, WILLIAMS &                                                          -7-
  SORENSEN, LLP                                               EXHIBIT A
  ATTORNEYS AT LAW
   MOUNTAIN VIEW
                              DEFENDANT INTER-CON SECURITY SYSTEMS,
                                                                 33INC. 'S ANSWER TO PLAINTIFF'S COMPLAINT
                   Case 3:19-cv-00025-DMS-BLM Document 2 Filed 01/04/19 PageID.75 Page 8 of 12



                     1                            TWENTY-FOURTH AFFIRMATIVE DEFENSE

                     2                                                (Good Cause)
                     ,.,
                     .)           25. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                     4     action contained therein, INTER-CON asserts that any actions taken by INTER-CON regarding

                     5     Plaintiff, if any, were taken for good cause.

                     6

                     7                              TWENTY-FIFTH AFFIRMATIVE DEFENSE

                     8                                                     (No Duty)

                     9            26. As a separate and affirmative defense to the Complaint, and to each and every

                   10      alleged cause of action contained therein, the INTER-CON asserts, without admitting that

                   11      INTER-CON engaged in any of the acts or conduct attributed to INTER-CON in the Complaint,

                   12      that INTER-CON owed no duty to Plaintiff as described in the Complaint.

                   13

                   14                              TWENTY-SIXTH AFFIRMATIVE DEFENSE

                   15                   (Failure to Take Reasonable Steps to Avoid Harm or Consequences)

                   16             27. As a separate and affirmative defense to the Complaint, and to each and every

                   17      alleged cause of action contained therein, INTER-CON asse1is, without admitting that INTER-

                   18      CON engaged in any of the acts or conduct attributed to INTER-CON in the Complaint, that

                   19      Plaintiffs claims and damages are barred in whole or in part by Plaintiffs failure to take

                   20      reasonable and necessary steps to avoid the harm and/or consequences he allegedly suffered.

                   21

                   22                            TWENTY-SEVENTH AFFIRMATIVE DEFENSE

                   23       (Same Decision - Legitimate Reason, Harris v. City ofSanta Monica (2013) 56 Cal. 4th 203)

                   24             28. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                   25      action contained therein, INTER-CON asserts, without admitting that it engaged in the conduct

                   26      alleged in Plaintiffs Complaint, that it had legitimate, non-retaliatory reasons for the actions

                   27      undertaken in connection with Plaintiffs employment. If it is found that the actions were

                   28
BURKE, WILLIAMS &                                                -8-
  SORENSEN, LLP                                                EXHIBIT A
  ATTORNEYS AT LAW
   MOUNTAIN VIEW
                               DEFENDANT INTER-CON SECURITY SYSTEMS,
                                                                  34INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
                   Case 3:19-cv-00025-DMS-BLM Document 2 Filed 01/04/19 PageID.76 Page 9 of 12



                     1   motivated by both discriminatory and nondiscriminatory reasons, the nondiscriminatory reasons,

                     2   alone, would have induced INTER-CON to make the same decisions at the same time.

                     3

                     4                          TWENTY-EIGHTH AFFIRMATIVE DEFENSE

                     5                       (Failure to State a Cause of Action for Attorneys' Fees)

                     6           29. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                     7   action contained therein, INTER-CON asserts that Plaintiff fails to state a cause of action for

                     8   attorneys' fees.

                     9
                   10                            TWENTY-NINTH AFFIRMATIVE DEFENSE

                   11                               (INTER-CON is Entitled to Attorneys' Fees)

                   12            30. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                   13    action contained therein, INTER-CON asserts that the Complaint lacks foundation and is

                   14    unreasonable, thus INTER-CON is entitled to recover attorneys' fees and costs expended in

                   15    defending this action pursuant to Government Code Section 12965(b) and Code of Civil

                   16    Procedure Section 128.7.

                   17
                   18                                THIRTIETH AFFIRMATIVE DEFENSE

                   19                           (Failure to Set Forth Facts for Punitive Damages)

                   20            31. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                   21    action contained therein, INTER-CON asserts that the Complaint fails to set fmih facts sufficient

                   22    to constitute a claim for punitive or exemplary damages.

                   23

                   24                             THIRTY-FIRST AFFIRMATIVE DEFENSE

                   25                                            (Judicial Estoppel)

                   26            32. As a separate and affirmative defense to the Complaint, and to each alleged cause of

                   27    action contained therein, INTER-CON asserts that Plaintiff is baned from recovery in this action

                   28    by the equitable doctrine of judicial estoppel.
BURKE, WILLIAMS &                                               -9-
  SORENSEN, LLP                                               EXHIBIT A
                                                                 35INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
                              DEFENDANT INTER-CON SECURITY SYSTEMS,
  ATTORNEYS AT LAW
   MOUNTAIN VIEW
               Case 3:19-cv-00025-DMS-BLM Document 2 Filed 01/04/19 PageID.77 Page 10 of 12



                     1                             THIRTY-SECOND AFFIRMATIVE DEFENSE

                     2                                     (No Authorization or Ratification)
                     ,.,
                     .)            33. Any unlawful or wrongful acts, to the extent they exist, taken by INTER-CON's

                     4     agents or employees were outside the course and scope of their authority and such acts, if any,

                     5     were not authorized, ratified, or condoned by INTER-CON nor did INTER-CON know nor

                     6     should have known of such acts.

                     7

                     8                              THIRTY-THIRD AFFIRMATIVE DEFENSE

                     9                                            (Reservation of Rights)

                   10              34. INTER-CON reserves the right to assert additional defenses as they become known

                   11      through discovery in this matter.

                   12

                   13                              THIRTY-FOURTH AFFIRMATIVE DEFENSE

                   14                                             (Scope of the Charge)

                   15              35. The Complaint, and each and every purported Cause of Action alleged therein, is

                   16      barred to the extent that it is predicated upon events, incidents, acts, or omissions that are not the

                   17      subject of, or are beyond the scope of, a timely charge of discrimination filed with the California

                   18      Department of Fair Employment and Housing and/or the United States Equal Employment

                   19      Opportunity Commission.

                   20                                          DEMAND FOR JURY TRIAL

                   21              Defendant demands a jury trial presented on all issues presented by Plaintiffs

                   22      Complaint.

                   23      Ill

                   24      Ill

                   25      Ill

                   26      Ill

                   27      Ill

                   28      Ill
BURKE, WILLIAMS &                                                  - 10 -
  SORENSEN, LLP                                                  EXHIBIT A
  ATTORNEYS AT LAW
                                 DEFENDANT INTER-CON SECURITY SYSTEMS, INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
   MOUNTAIN VIEW                                                     36
                Case 3:19-cv-00025-DMS-BLM Document 2 Filed 01/04/19 PageID.78 Page 11 of 12



                     1            WHEREFORE, INTER-CON prays for entry of judgment as follows:

                     2            1. That Plaintiff takes nothing by his Complaint;

                     3            2. That judgment be entered in favor of INTER-CON;

                     4            3. That INTER-CON be awarded costs of suit including attorneys' fees; and

                     5            4. For such other relief as the court may deem just and proper.

                     6   Dated:         January 3, 2019                     BURKE, WILLIAMS & SORENSEN, LLP
                     7

                     8

                     9
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
BURKE, WILLIAMS &                                              - 11 -
  SORENSEN, LLP                                              EXHIBIT A
  ATTORNEYS AT LAW
                             DEFENDANT INTER-CON SECURITY SYSTEMS, INC.'S ANSWER TO PLAINTIFF'S COMPLAINT
   MOUNTAIN VIEW                                                 37
                  Case 3:19-cv-00025-DMS-BLM Document 2 Filed 01/04/19 PageID.79 Page 12 of 12



                     1                                         PROOF OF SERVICE

                     2           I, Olga Valadez, declare:
                     3           I am a citizen of the United States and employed in Los Angeles County, California. I am
                         over the age of eighteen years and not a party to the within-entitled action. My business address
                     4   is 444 South Flower Street, Suite 2400, Los Angeles, California 90071-2953. On January 3,
                         2019, I served a copy of the within document(s):
                     5
                            DEFENDANT INTER-CON SECURITY SYSTEMS, INC'S ANSWER TO
                     6      PLAINTIFF'S COMPLAINT AND DEMAND FOR JURY TRIAL
                     7            by transmitting via facsimile the document(s) listed above to the fax number(s) set forth
                            D     below on this date before 5 :00 p.m.
                     8
                                  by placing the document(s) listed above in a sealed envelope with postage thereon fully
                     9
                                  prepaid, the United States mail at Los Angeles, California addressed as set forth below.
                  10
                                  by placing the document(s) listed above in a sealed _____ envelope and affixing a
                  11
                            D     pre-paid air bill, and causing the envelope to be delivered to a    agent for
                                  delivery.
                  12
                                  by personally delivering the document(s) listed above to the person(s) at the address( es)
                  13        D     set forth below.
                  14
                                  by transmitting via e-mail or electronic transmission the document(s) listed above to the
                  15
                            D     person(s) at the e-mail address(es) set forth below.

                  16     Josh D. Gruenberg, Esq.                                 Attorney for Plaintiff
                         Aisling S. Gilliland, Esq.                              GENE SUGIMOTO
                  17     GRUENBERG LAW
                         2155 First Avenue
                  18     San Diego, CA 92101
                         Telephone: (619) 230-1234
                  19     Fax: 619 230-1074

                  20            I am readily familiar with the firm's practice of collection and processing correspondence
                         for mailing. Under that practice it would be deposited with the U.S. Postal Service on that same
                  21     day with postage thereon fully prepaid in the ordinary course of business. I am aware that on
                         motion of the party served, service is presumed invalid if postal cancellation date or postage
                  22
                         meter date is more than one day after date of deposit for mailing in affidavit.
                  23
                                  I declare under penalty of perjury under the laws of the State of California that the above
                  24     is true and correct.
                  25            Executed on January 3, 2019, at Los Angeles, California.
                  26

                  27

                  28
BURKE, WILLIAMS &                                                       - 1-
  SORENSEN, LLP                                                      EXHIBIT A
                                                                         38SERVICE
                                                                  PROOF OF
  ATTORNEYS AT LAW
    Los ANGELES
